Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/989,336 GIMBAL AND LOCKING STRUCTURE filed on 8/10/2020.  Claims 1-20 are pending.  

Election/Restrictions
Applicant’s election without traverse of the election/restriction in the reply filed on 2/4/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on 8/10/2020 and 2/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“motor, stator, rotor” (claim 1) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-120 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10/753,532. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a gimbal with rotating bearings and a locking device .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2012/0049035 to Black et al. and in view of United States Patent No. 9280038 to Pan et al.
With regards to claim 1, Black et al. teaches a gimbal having an axis structure including a locking structure; a rotating member (122), a bearing member (120) rotatably connected to the rotating member wherein the axis structure is configured to be locked by the locking structure when the axis structure rotates to a preset position in a non-operational state of the gimbal. (locking structures shown in Figs. 8a-12)
Black et al. does not show that the device movement is driven by a motor, stator, rotor, however, it has been held that automating a device is obvious.  
Pan et al. teaches a gimbal, wherein the movement of the gimbal is driven by a motor, stator and rotor. Therefore, it would have been obvious to one of ordinary skill in the art to have automated the gimbal of Black et al. in order to make it easier for the user.  
	With regards to claim 2, Black et al. teaches, wherein the locking structure is provided at one of the rotating member and the bearing member, and is configured to engage with another one of the rotating member and the bearing member to lock a rotational position of the rotating member relative to the bearing member.
	With regards to claim 17, Black et al. teaches wherein the axis structure includes a yaw-axis structure.
	With regards to claim 18, Black et al. teaches a roll-axis structure connected to the yaw-axis structure and configured to be rotated by the yaw-axis structure.
	With regards to claim 19, Black et al. teaches a pitch-axis structure connected to the roll-axis structure and configured to be rotated by the roll-axis structure; wherein the pitch-axis structure is configured to support a load and drive the load to rotate.
	With regards to claim 20, the combination of the references as discussed above show a handle gimbal comprising: a handle; and a gimbal including an axis structure coupled to the handle and including: a locking structure; a rotating member including a rotor of a motor or a member fixedly connected to a rotor; and a bearing member rotatably connected to the rotating member and including a stator of the motor or a member fixedly connected to a stator.


Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 3, the prior art does not teach wherein the locking structure includes a positioning snap member movably provided on the one of the rotating member and the bearing member, and configured to engage with the other one of the rotating member and the bearing member; a locking switch coupled with the positioning snap member and configured to drive the positioning snap member to move to put the positioning snap member in a locked state or an unlocked state; and an elastic member configured to provide an elastic restoring force to the positioning snap member, to automatically restore a position of the positioning snap member.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/12/21